ORR, Judge.
Katsos asserts that no statutory authority exists under N.C.G.S. § 28A-15-12(c) for the assessment of attorney’s fees. We do not agree.
The general rule in North Carolina is that, in the absence of statutory authority, a court may not allow attorney’s fees as part of the costs recoverable by a successful party in a civil action. Hicks v. Albertson, 284 N.C. 236, 238, 200 S.E. 2d 40, 42 (1973).
N.C.G.S. § 28A-15-12(c) provides that “[t]he party against whom the final judgment is rendered shall be adjudged to pay the costs of the proceedings hereunder.”
Tim Katsos is the “party against whom final judgment has been rendered.” The “costs of the proceedings” include the necessary legal services provided by the co-administrators. These services involved the preparation of numerous motions and required the co-administrators to attend a series of hearings and appeals. These services were all necessary in order to compel Katsos to account for certain property of his mother’s estate. The co-administrators would have incurred none of these costs had Katsos provided an accounting as initially ordered. The administrators incurred these legal costs in their efforts to protect the estate, and therefore such costs should be recoverable.
Katsos further contends that if attorney’s fees were recoverable, the amount awarded is not supported by competent evidence and therefore should be set aside. We disagree.
An award of attorney’s fees cannot be upheld in the absence of findings by the court upon which a determination of the reasonableness of the fees can be based, such as the nature and scope of the legal services rendered and the skill and time required. Brown v. Brown, 47 N.C. App. 323, 327-28, 267 S.E. 2d 345, 348 (1980). The co-administrators provided the clerk with sufficient information upon which she could make a reasonable award. In *685their “Petition for Counsel Fees,” the co-administrators stated that they had represented the estate not only as co-administrators, but also as attorneys and had rendered services beyond that ordinarily required by co-administrators. The petition included an extensive list of the legal services performed which were beyond the ordinary duties of co-administrators. The list included the date each service was provided, as well as what that service entailed. The following is an excerpt from that list:
August 14, 1980—No compliance [by Katsos], motion filed to show cause and appoint person to act in Tim Katsos’ behalf.
August 29, 1980 —Hearing held on motions, Katsos and counsel appeared to contest.
The petition adequately explains the nature and scope of the legal services provided by the co-administrators and is competent evidence on which to base an award.
Katsos asserts that the trial court improperly awarded attorney’s fees as a sanction for contempt. This argument has no merit.
Attorney’s fees were never awarded as a sanction for contempt as Katsos suggests. Katsos was found in contempt for the nonpayment of the $34,150.00. The clerk ordered him to pay $5,000.00 in costs, including attorney’s fees. This award of attorney’s fees, however, was entered as a result of the co-administrators’ petition, not as a sanction for contempt.
Katsos’ contention that the trial court erred in refusing to grant him equitable relief from the award of attorney’s fees is also without merit.
The denial of defendant’s motion was a proper exercise of the trial judge’s discretion. A discretionary order of the trial court is conclusive on appeal in the absence of abuse or arbitrariness. Highway Commission v. Hemphill, 269 N.C. 535, 537, 153 S.E. 2d 22, 25 (1967). No abuse of discretion has been shown.
Finally, Katsos argues that the trial court erred in refusing to grant him a stay of execution and in requiring him to pay the $5,000.00 immediately. This too was a matter for the trial court’s discretion. As no abuse has been shown, we find that the trial court properly exercised its discretionary power.
*686The award of attorney’s fees was proper and the amount awarded was supported by competent evidence. Therefore, we affirm.
Affirmed.
Judges Arnold and Phillips concur.